Title: Enclosure: A Draft Proposal for an Alliance with the States General of the Netherlands, 1 March 1782
From: Adams, John
To: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de



Monsieur

I have done myself the honor of this Conference, in order to desire You to inform their H. M., that by the tenth Article of the Treaty of Alliance between France and the United States of America, the most Christian King and the United States sont convenues d’inviter de Concert, ou d’admettre les Puissances, qui auront de griefs contre l’Angleterre à faire cause commune avec eux, et à acceder à la present Alliance, sous les Conditions qui seront librement agrées et convenues entre toutes les Parties. That the United States have lately transmitted to their Minister Plenipotentiary at the Hague, a fresh Commission, with full Powers general and special, to confer, treat, agree and conclude, with the Person or Persons vested with equal Powers by his most Christian Majesty and their H. Mightinesses the States General of the United Provinces of the Netherlands, of and concerning a Treaty of Alliance, between his most Christian Majesty, the United Provinces of the Netherlands and the United States of America, having for its Object, and limited in its Duration to the present War with Great Britain, and conformed to the Treaties subsisting between his most Christian Majesty and the United States.
As it is most certain that no Member of this Republick, nor any impartial Power of Europe can deny it to be “une Puissance qui a des griefs contre l’Angleterre”; in the Name and Behalf of the said United States, and in obedience to their express Instructions, and in Virtue of the said tenth Article of the said Treaty of Alliance, I have the honor to propose such a triple Alliance to their H. Mightinesses the States General.
A Combination of the Councils and Arms of all those Powers against whom Great Britain, in the Wantonness of her Ambition, has declared War, appears to be the easiest and the only certain Method of preventing the unnecessary Effusion of human Blood, which is not however more sacred nor precious in the sight of Americans than in that of your H. Mightinesses, and the other Powers of Europe—the only Way of bringing this War to a speedy Conclusion for the Happiness of Mankind—the only Way in which a safe, solid and honorable Peace can be soon obtained by any of the Powers at War: but if their H. Mightinesses should be of a different Opinion, they are the supreme Judges of the Policy of this Nation and have their own Choice; and America, with the generous Assistance of her august and glorious Ally, can sustain the War in future for any given Period of time, with as little Inconvenience as any other of the belligerent Powers.
Upon this Occasion moreover, I take the liberty to repeat the Requisition of the ninth of January of a categorical Answer to the demand of an Audience of their H. Mightinesses of the fourth of May last, because, whether their High Mightinesses shall think fit or not to enter into the proposed triple or quadruple Alliance; whether they shall think fit or not to enter into the proposed Treaty of Amity and Commerce with the United States, it seems indispensibly necessary that their H. Mightinesses should declare whether they consider the United States as an independent State or not; whether they consider their Inhabitants as Friends or Enemies, that the Men of War, Privateers and Merchants of each Nation may know how to govern themselves in Relation to the subject of Prizes and Reprisals at Sea.
